[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTIONS TO DISMISS
Plaintiff brings this administrative appeal from a decision of the defendant Department of Public Utility Control ("DPUC") renewing the franchise of "Heritage Cablevision" (the "Corporation").
Defendants DPUC and the Corporation move to dismiss.
Facts
On September 29, 1987, the Corporation filed a petition for renewal of its franchise with DPUC. There followed a number of hearings. DPUC issued an order December 6, 1989, that Corporation file a formal proposal for renewal (PFR). More hearings were conducted until April 1991, and a final decision was made on June 12, 1991. That decision was mailed on June 18, 1991, and it set out the final requirements for renewal.
The Corporation and the Office of Consumer Counsel (OCC) were parties, and plaintiff Heritage Cablevision Advisory Council, and the Wallingford Public Library (Library) were intervenors. Various members of the public also commented at the public hearings.
On July 8, 1991, the plaintiff and the Library filed a motion for reconsideration which was denied on September 25, 1991. OCC also filed a motion for reconsideration, which was denied on August 1, 1991. On November 8, 1991, the plaintiff filed this appeal.
Both motions to dismiss claim that the appeal has not been filed in time under Conn. Gen. Stat. 4-183 as it existed on September 29, 1987, and DPUC also says it is not timely under the statute as amended or at any time thereafter. In addition, the Corporation claims that plaintiff does not qualify to file an appeal under Conn. Gen. Stat. 16-35; is not aggrieved within the meaning of Conn. Gen. Stat.4-183(a); and has no standing under federal law to bring this appeal.
Law CT Page 8137
The proceeding in question began September 29, 1987. The last decision of DPUC was rendered September 25, 1991 and mailed September 27, 1991. Under Conn. Gen. Stat. 4-183
(Rev. 1987) an appeal to this court had to be served on all parties of record within thirty days after that mailing or no later than October 28, 1991, a Monday. This was not done.
We use the 1987 version of the statute because the commencement date of the proceeding was September 29, 1987. Citizens Against Pollution Northwest, Inc. v. Connecticut Siting Council, 217 Conn. 143, 148-149.
This court has no jurisdiction. Vernon village, Inc. v. Carothers, 217 Conn. 130, 142.
Appeal dismissed.
NORRIS L. O'NEILL JUDGE, SUPERIOR COURT